Cityfront Hotel Assoc. Ltd. Partnership v Starwood Hotels & Resorts Worldwide, Inc. (2016 NY Slip Op 06164)





Cityfront Hotel Assoc. Ltd. Partnership v Starwood Hotels & Resorts Worldwide, Inc.


2016 NY Slip Op 06164


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1721N 652521/16

[*1] Cityfront Hotel Associates Limited Partnership, et al., Plaintiffs-Appellants, —
vStarwood Hotels & Resorts Worldwide, Inc., et al., Defendants-Respondents.


Pryor Cashman, LLP, New York (Todd E. Soloway of counsel), for appellants.
Cahill Gordon & Reindel LLP, New York (Charles A. Gilman of counsel), for Starwood Hotels & Resorts Worldwide, Inc., Sheraton Operating Corporation, The Sheraton LLC and Western Hotel Management, L.P., respondents.
Jenner & Block LLP, New York (Michael W. Ross of counsel), for Marriott International, Inc., respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered June 1, 2016, which denied plaintiffs' motion for a preliminary injunction, unanimously affirmed, with costs.
The court providently exercised its discretion in denying the application to enjoin the announced hotel chain merger for failure to demonstrate that the harm would be irreparable. Plaintiffs' claimed projected losses all amounted to loss of revenue, which defendants' expert showed, without contradiction, was calculable (see SportsChannel Am. Assoc. v National Hockey League , 186 AD2d 417, 418 [1st Dept 1992]).
In view of the foregoing, it is unnecessary to address the
parties' contentions regarding the other requisites of preliminary injunctive relief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK